                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO: 5:19-CR-10-D



UNITED STATES OF AMERICA                    )
                                            )
              v.                            )              ORDER
                                            )
CHRISTOPHER WILLIAMS,                       )
                                            )
              Defendant.                    )


      This matter is before the Court on the Defendant's unopposed Motion to Seal Exhibit to

Motion for Compassionate Release.

      IT IS ORDERED that:

   1. Defendant Williams' Motion is GRANTED.

  · 2. The Clerk of Court is directed to file the proposed sealed document as sealed.

      DATED this_&__ day of         /}14 r vf\.         '2021.




                                                    United States District Judge




        Case 5:19-cr-00010-D Document 122 Filed 03/17/21 Page 1 of 1
